Citation Nr: 1704201	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for right hand disability, to include arthritis, claimed as a residual of an in-service injury.

2.  Entitlement to an increased (compensable) rating for residuals of avulsion fracture of the right fifth finger.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied an increased rating for the Veteran's service-connected avulsion fracture of the right fifth finger and denied service connection for a right hand injury.  During the pendency of the appeal, the RO in Detroit, Michigan, took jurisdiction of the case.

This matter was remanded in January 2014 and February 2015 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

STRs reflect that in 1983 the Veteran suffered an injury and fracture to his right hand's fifth finger while playing football during service and he is service-connected for this disability.  The STRs also reflect in 1980 a laceration of the hand with no neurovascular deficits, wound debrided and closed with 4-0 nylon, and in 1981 a 3 cm avulsion, right hand fourth knuckle, closed with nylon sutures.  Separation exam documented normal upper extremities and normal neurologic exam.  In 1984, the Veteran indicated he was suffering from tightness on the right hand, little finger.

The Veteran has had VA examinations in July 2011, May 2012, and June 2015.  These examinations reflect diagnosis of repetitive stress injury and arthritis.

The June 2015 examination, while comprehensive, did not address the question as to whether the Veteran's service-connected right hand fifth finger disability permanently aggravated his right hand condition to include arthritis and repetitive stress injury.  The examiner also misstated the March 2012 treatment note, which states "[g]iven symptom onset coincident with starting new hands-on job and relative improvement after being laid off, symptoms appear to be most likely due to repetitive stress injury, possibly exacerbated by previous injury to the right hand."  

In order to ensure compliance with prior remand directives and ensure all proper evidentiary development is complete, remand is required

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the same VA examiner who conducted the June 2015 VA examination for a clarifying addendum opinion; if this examiner is not available, it should be forwarded to another appropriate examiner.

The examiner should opine:

A) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right hand fifth finger disability caused or permanently aggravated the Veteran's present right hand diagnoses, to include repetitive stress injury and arthritis?

B) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's previous injury to his right hand in service as documented in the STRs caused or permanently aggravated the Veteran's present right hand diagnoses, to include repetitive stress injury and arthritis?  Please include discussion of the March 2012 treatment note.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather means the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinions proffered should be provided. 

If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. If the examiner determines that an actual examination of the Veteran is necessary, such an examination should be scheduled.

2. Thereafter, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




